       Case 2:20-cv-00756-SSV-JVM Document 108 Filed 09/10/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

    CHRISTOPHER B. MONTGOMERY                                      CIVIL ACTION

    VERSUS                                                             NO. 20-756

    ANNETTE LOGSDON, ET AL.                                      SECTION “R” (1)

                                     ORDER

        Before the Court is defendants CorrectHealth Plaquemines, LLC

(“CorrectHealth”) and Annette Logsdon’s motion to dismiss plaintiff’s amended

complaint. 1 Pursuant to Eastern District of Louisiana Local Civil Rule 73.2(A) and

28 U.S.C. § 636(b), this matter was referred to Magistrate Judge Janis van

Meerveld. On August 13, 2021, Magistrate Judge van Meerveld issued a partial

Report and Recommendation (“R&R”), recommending that the Court dismiss

plaintiff’s claims brought under 42 U.S.C. § 1983 2 against defendants

CorrectHealth and Logsdon. 3

        Plaintiff did not object to the R&R. Therefore, the Court reviews the R&R

for clear error. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir.



1       R. Doc. 95.
2       Plaintiff asserted claims under 42 U.S.C. § 1983, the American with
        Disabilities Act (“ADA”), and Section 504 of the Rehabilitation Act
        (“Rehabilitation Act”). R. Doc. 1 at 5-6. Because defendants’ motion
        to dismiss did not address the ADA or Rehabilitation Act Claims,
        Magistrate Judge van Meerveld provided no recommendation
        regarding those claims. See R. Doc. 102 at 8, 16, 17.
3       R. Doc. 102 at 1. The remaining defendants did not join CorrectHealth
        and Logsdon’s motion to dismiss, and therefore the R&R does not
        address claims against those defendants. Id.
     Case 2:20-cv-00756-SSV-JVM Document 108 Filed 09/10/21 Page 2 of 2




1996) (en banc), superseded by statute on other grounds, 28 U.S.C. § 636(b)(1);

see also Fed. R. Civ. P. 72(b) advisory committee’s note (1983) (“When no timely

objection is filed, the court need only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.”).

      Having reviewed the R&R, along with plaintiff’s amended complaint, the

defendants’ motion to dismiss, and the applicable law, the Court finds that the

Magistrate Judge did not clearly err when it determined that plaintiff’s § 1983

claims against defendants CorrectHealth and Logsdon should be dismissed. The

Court therefore adopts the Magistrate Judge’s partial R&R as its opinion.

      Accordingly, the Court orders that defendants’ initial motion to dismiss 4 is

DENIED as moot because of plaintiff’s amended complaint. The Court further

orders that defendants’ subsequent motion to dismiss 5 is GRANTED, and that

plaintiff’s federal constitutional claims brought pursuant to 42 U.S.C. § 1983 are

DISMISSED WITH PREJUDICE.



           New Orleans, Louisiana, this _____
                                         10th day of September, 2021.


                          _____________________
                               SARAH S. VANCE
                        UNITED STATES DISTRICT JUDGE




4     R. Doc. 43.
5     R. Doc. 95.
                                            2
